Citation Nr: 0009837	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to the assignment of a higher disability 
evaluation for herniated nucleus pulposus at L4 and L5, 
evaluated as 20 percent disabling from December 19, 1991 to 
September 27, 1993.

3. Entitlement to the assignment of a higher disability 
evaluation for herniated nucleus pulposus at L4 and L5, 
evaluated as 40 percent disabling from December 1, 1993.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to November 
1988 and from June 1989 to December 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
L4-5 herniated nucleus pulposus (HNP) and assigned a 20 
percent rating, effective from December 19, 1991, and denied 
service connection for dysthymic disorder and personality 
disorder, claimed as a mental condition.  The veteran 
perfected a timely appeal only with respect to the evaluation 
for the herniated nucleus pulposus.

The veteran underwent surgery for his herniated nucleus 
pulposus on September 27, 1993 and was awarded a temporary 
total rating until December 1, 1993.  Thereafter, by a rating 
determination of September 1994, the evaluation for HNP was 
increased to 40 percent disabling, effective from December 1, 
1993.  

This appeal also concerns the September 1994 rating 
determination at which entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities was denied, as well as a September 
1995 rating determination, which denied entitlement to 
service connection for PTSD.

The case was previously before the Board in May 1997, at 
which time a temporary total rating for an extended 
convalescent period in connection with the veteran's 
September 1993 back surgery was denied.  Otherwise, the case 
was Remanded to provide the veteran a Statement of the Case 
as relates to PTSD, to afford the veteran an 
orthopedic/neurologic medical examination and for further 
consideration of the veteran's claim for a total disability 
rating due to service connected disabilities (TDIU).  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  

The Board also notes that at the veteran's Travel Board 
hearing in December 1999, the veteran indicated that he is 
seeking service connection for depression secondary to his 
service-connected low back disability.  The Board observes 
that the veteran essentially initiated that claim in January 
1995, but it has yet to be adjudicated. Since the claim for 
secondary service connection for a low back disability is 
intertwined with the claim for a TDIU, appellate review of 
the latter claim must be deferred, and both issues are 
addressed in the remand part of this decision.


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of PTSD.

2.  The veteran's service-connected disc disease of the 
lumbar spine was not manifested by more than moderate, 
recurring attacks of intervertebral disc syndrome, or more 
than moderate limitation of motion of the lumbar spine, from 
December 19, 1991 to February 9, 1993.

3.  From February 10, 1993 to September 27, 1993, the 
veteran's herniated nucleus pulposus at L4 and L5 is 
reflected by subjective complaints of pain with intermittent 
relief and manifested primarily by positive straight leg 
raising and decreased sensation on the left lower extremity.

4.  From December 1, 1993, the veteran's herniated nucleus 
pulposus at L4 and L5 is reflected by subjective complaints 
of pain with little intermittent relief and manifested 
primarily by positive straight leg raising and decreased 
sensation on the left lower extremity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (a) (West 1991).

2.  The schedular criteria for assignment of a rating in 
excess of 20 percent for herniated nucleus pulposus at L4 and 
L5, from December 19, 1991 to February 9, 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71, Diagnostic Codes 5292, 5293 
(1999).

3.  The schedular criteria for assignment of a 40 percent 
rating, but no greater, for herniated nucleus pulposus at L4 
and L5, from February 10, 1993 to November 30, 1993, have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71, Diagnostic Codes 
5292, 5293 (1999).

3.  The schedular criteria for assignment of a 60 percent 
evaluation, but no greater, for herniated nucleus pulposus at 
L4 and L5, from December 1, 1993, have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1121; 38 C.F.R. § 3.303.  
Alternatively, if a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has defined "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Id.  A claim must be more than just an allegation; 
a claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  See Boeck v. Brown, 6 Vet. App. 14 
(1993).  A not well-grounded claim must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection for PTSD to be 
well grounded, the following three requirements must be met: 
1) a current diagnosis of PTSD; 2) lay evidence (presumed 
credible for these purposes) of an inservice stressor; and 3) 
a causal nexus between the PTSD symptomatology and the 
stressor.  Gaines v. West, 11 Vet. App. 353 (1998).

The veteran has offered the opinion that he suffers from 
PTSD.  As there is no evidence to accord medical expertise to 
the veteran, he is not qualified to express an opinion 
regarding any medical causation or diagnosis.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to establish diagnoses.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") held that an appellant does not meet 
his or her burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical issues 
and the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that he suffers from PTSD 
cannot be accepted as competent evidence.  In the instant 
case, the Board finds no medical evidence in the record of 
any diagnosis of PTSD from any medical professional.  The 
veteran endorsed the fact that no medical diagnosis of the 
claimed condition had been made at his hearing before the 
Board.  

Accordingly, in the absence of competent evidence 
demonstrating the presence of PTSD, that claim is not well-
grounded. 

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

Assignment of Higher Rating for Herniated Nucleus Pulposus

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal and that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

It bears emphasis that the Court held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (limitation of motion of the lumbar spine), a 40 percent 
evaluation is warranted for severe limitation of motion, and 
a 20 percent evaluation is warranted for moderate limitation 
of motion.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (intervertebral disc syndrome), a 60 percent evaluation 
is warranted where the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted where the disorder is severe with 
intermittent relief from recurring attacks; and a 20 percent 
evaluation is warranted where the disorder is moderate with 
recurring attacks.

a) Period from December 19, 1991 through September 26, 1993

The veteran was afforded a VA orthopedic examination in May 
1992.  There were no postural abnormalities noted.  Range of 
motion testing showed flexion to 70 degrees; extension to 15 
degrees; rotation decreased bilaterally due to pain; and 
lateral flexion to 10 degrees bilaterally.  There was 
evidence of spasm in the lower lumbar musculature.  There was 
objective evidence of pain upon flexion and rotation of the 
spine, and decreased sensation to touch and prick at the left 
leg up to the knee joint level.  Diagnosis was chronic low 
back pain.  

Clinical records reveal the veteran was thereafter admitted 
on February 10, 1993, for complaints of low back pain.  There 
was no focal deficit.  Straight leg raising was positive.  He 
was improved the following day and discharged in stable 
condition with medication.  The plan was for 1 week of bed 
rest at home and to avoid lifting heavy objects.  

In April 1993, straight leg raising was positive on the left 
at 100 degrees and negative on the right; he reported off and 
on acute back pain.

On May 14, 1993, the veteran was afforded magnetic resonance 
imaging (MRI) of the lumbar spine, which revealed left 
paracentral herniated nucleus pulposus with inferior 
extension at L4-5.

On May 17, 1993, he was again seen on an outpatient basis.  
He manifested decreased sensation in the left lower 
extremity.  Straight leg raising was positive and Romberg 
sign was absent.  He walked with a limping gait.  An 
associated MRI showed degenerative disc at L4-5 and S1 with 
herniated nucleus pulposus and some mild bulge at L4-5.  The 
veteran was assessed with a mild bulging, degenerating disc 
at L4-5 with a moderate to marked amount of secondary gain.  
Lower extremities were reported: hip flexor was 5/5 on the 
right and 4/5 on the left; plantar flexion was 5/5 on the 
left and 4/5 on the right; dorsiflexion was 5/5 on the left 
and 4/5 on the right.  Deep tendon reflexes were 2+ and 
symmetrical.  He brought in a disability paper and the 
examiner noted he had only worked 2 out of the last 18 
months.  The examiner seriously questioned the veteran's 
effort and noted that examination results were felt to be 
correct.  The examiner also did not feel the veteran was a 
good candidate for surgical success at that time and wanted 
the veteran to try physical therapy, traction and a corset.  

A VA hospital discharge summary indicated that the veteran 
was hospitalized from September 27, 1993, through October 1, 
1993, with a diagnosis of lumbar disc herniation at L4-5.  
Upon admission, the veteran reported that his low back pain 
had increased in severity over the past two years, especially 
the pain that radiated to his left lower extremity.  While 
hospitalized, the veteran underwent an L4-5 micro lumbar 
diskectomy on the left.  At the time of discharge, the 
veteran reported significant back and leg pain.  The veteran 
was able to ambulate, but required a walker because of pain.  
X-rays did not reveal a significant abnormality.  The nerve 
root was clearly decompressed at the end of the surgery.  The 
veteran was restricted from driving for three weeks, and from 
stooping, bending or lifting for six weeks.  A temporary 
total rating pursuant to 38 C.F.R. § 4.30 was granted, from 
September 27, 1993 to November 30, 1993.

The veteran asserts that his back disability should warrant a 
higher evaluation in light of his ongoing symptoms of pain 
and spasms.  

As to the veteran's subjective complaints, although the 
veteran endured lower back pain with some shooting pain into 
the lower extremity, the Board observes that he was provided 
medication which afforded some measure of relief.  Further, 
as to objective findings noted in the clinical reports cited 
above, the examiners, while reporting some neurological 
deficiencies, failed to recognize postural abnormalities or 
diminished tone or bulk.  Motor strength was reported at 4/5 
in the left lower extremity, with the right extremity 5/5, no 
regional atrophy was found, and deep tendon reflexes were 2+ 
and symmetrical.  The Board is mindful also that straight leg 
raising was positive.  There were objective findings of 
sciatic neuropathy, and spasm was intermittently noted.  
Thus, affording the veteran every benefit of the doubt, the 
Board concludes that the veteran's back disability 
approximated a severe level of disablement, which warranted 
the assignment of a 40 percent evaluation from February 10, 
1993, when he was initially hospitalized for exacerbated 
symptomatology.  Medication appeared to afford relief, and, 
as specifically reported in the April 1993 clinical report, 
the veteran achieved intermittent relief.  Consequently, 
greater than a 40 percent evaluation under Diagnostic Code 
5293 is not substantiated.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5293.

Prior to February 10, 1993, the record, notably the May 1992 
orthopedic examination, demonstrates no more than a slight to 
moderate limitation of motion and no more than a moderate 
level of intervertebral disc syndrome.  Neurological sequelae 
and pain on motion, a factor specifically contemplated by 
Diagnostic Code 5293, was mentioned in the May 1992 report 
but only as to a portion of the range of motion study.  
Moreover, examinations did not reveal findings correlative to 
a rating of greater than 20 percent under Diagnostic Code 
5293 earlier than February 10, 1993.

Other diagnostic codes under which a higher rating could be 
assigned are not applicable here as there is no indication of 
complete paralysis of the sciatic nerve with attendant foot 
drop nor is there any indication of complete ankylosis of the 
spine.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the decision by the Court in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The veteran would not be 
entitled to an increase under those regulations.  As noted 
during the pertinent period, the veteran could generally 
achieve moderate to good range of motion before experiencing 
pain.  The objective evidence showed no additional limitation 
of motion due to pain, weakness, or any other symptom to a 
degree that would support higher ratings.  The Board 
specifically notes that objective factors such as atrophy of 
musculature are not present.  The reported limitation 
associated with the veteran's disability, as discussed above, 
is well within the assigned evaluation(s).  Thus the Board 
finds that the preponderance of the evidence is against 
higher evaluations beyond that afforded herein.

b) Period From December 1, 1993

The veteran was afforded a VA examination in July 1994.  The 
veteran reported complaints of numbness from the left knee 
down, plus continuous pain from the back to the left knee.  
Scoliosis was noted, as were muscle spasms.  The examiner 
stated that he was unable to determine to what extent the 
veteran's pain was related to nerve involvement.  The 
diagnosis was status post disc surgery with residual back 
pain, spasm, and involvement of the sacral nerves on the left 
involving the left leg in particular.

VA outpatient records, dated between June and December 1994, 
show that the veteran repeatedly complained of pain and 
numbness in his left leg and foot.  In November 1994, an MRI 
showed epidural fibrosis and no disc herniation.  The 
examiner wrote that, "We have nothing to offer surgically."  
A VA outpatient record, dated December 1994, noted that a 
neurology evaluation from the previous month did not provide 
a basis for explanation of the veteran's continued pain.

An MRI report, dated February 1996, shows that the vertebral 
body and bone marrow signal were within normal limits.  The 
L2-3 and L3-4 intervertebral spaces were within normal 
limits.  The impression was degenerative changes of the disks 
at L4-5 and L5-S1.  There was a diffuse disc bulge at L4-5 
with facet osteoarthritis, but no spinal canal stenosis.  
There were postoperative changes on the left without 
significant fibrosis.

In October 1998, the veteran was afforded a VA peripheral 
nerve, neurologic and spine examination.  The examiners 
reported the veteran as well developed and that he was 
employed by the Post Office.  He reported pain without relief 
since his operation in September 1993.  He was a "little 
lurched to the right" on standing, as a result of a postural 
abnormality as opposed to a spinal deformity.  Range of 
motion testing showed flexion to 40 degrees; extension to 0 
degrees; rotation to 10 degrees bilaterally; and lateral 
flexion to 15-20 degrees bilaterally.  Limitation was 
reported as due to pain.  He was tender at his old insertion 
site at level two above and level two below his old surgery 
site.  On reflex examination, he had 2+ patellar and Achilles 
tendon reflexes.  He had no clonus.  He claimed his left foot 
was numb all the time in all nerve groups.  On light touch he 
reported no feeling; curiously, he did respond for pain.  
With gait and ambulation, he was able to clear his foot 
through the swing phase.  He did have pain in the lower back 
and left lower leg with both ipsilateral and contra lateral 
straight leg raising.  He could ambulate without assistance.  
Some facet joint arthritis was noted on clinical studies.  
The impression was chronic low back pain, most likely 
mechanical.  The examiner reported that the veteran did not 
then have any significant L4-5 nerve root impingement, and 
his problems could not be cured by surgical intervention.  
The examiner also felt that the veteran's arthritis may, in 
part, be due to previous surgery.  (The Board parenthetically 
notes that, while service connection for arthritis of the 
lumbar spine is not in effect, limitation of motion of that 
segment of the spine has been considered by this decision.  
See 38 C.F.R. § 4.71a, Codes 5003, 5292.) 

One examiner reported some spasticity in the lower 
extremities on motor examination.  The veteran was unable to 
perform strength testing in the lower extremities due to 
pain.  The muscle stretch flexors were 2+ in the upper 
extremities and 3+ patellar and 1+ in the ankle.  The plantar 
responses were flaccid bilaterally.  Sensory examination 
showed normal to light touch, pinprick, temperature and 
vibration.  There was a discrete decrease in light touch and 
pinprick mainly in the medial anterior part of the left leg.  
The veteran had difficulty toe walking and heel walking; he 
was unable to walk in tandem.  The impression was failed back 
syndrome.  The examiner regarded the low back pain as pretty 
disabling.  The veteran was unable to perform most of his 
activity due to pain.  He was walking slowly during the 
examination.  He examiner commented that it seemed that the 
level "must compromise in the L-5 radiculopathy."  However, 
the sensory abnormality described by the veteran did not go 
along with L-5 pathology.  The abnormality seemed to be more 
anatomical distribution or partially L4-L3. 

There is no evidence in the record of the veteran having 
demonstrable deformity of a vertebral body, a fractured 
vertebra or ankylosis of the spine as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have never been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, DC's 5285 through 5289 
are not for application in this decision.  See 38 C.F.R. § 
4.71a, Diagnostic Codes, 5285, 5286, and 5289.

The Board finds that a 60 percent disability evaluation under 
Diagnostic Code 5293 more appropriately reflects the 
functional impairment experienced by the veteran.    38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.

In reaching this determination, the Board is mindful that 
there is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, or any other symptom results in 
any additional functional limitation of the low back to a 
degree to support a rating in excess of 60 percent.  In fact, 
a 60 percent rating is the maximum rating allowed under Code 
5293, and the maximum evaluation allowed for severe 
limitation of motion of the lumbar spine under Code 5292 is 
40 percent. As noted above, other diagnostic codes under 
which a higher rating could be assigned are not applicable 
here as there is no indication of complete paralysis of the 
sciatic nerve with attendant foot drop, nor is there any 
indication of complete ankylosis of the spine.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, due to the service-connected 
back condition, as to render impractical the application of 
the regular schedular standards.  Accordingly, referral of 
this claim to the Director of the Compensation and Pension 
Service for an initial determination is not appropriate.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a 40 percent schedular evaluation, but no 
greater, for herniated nucleus pulposus at L4 and L5 from 
February 10, 1993, is granted, subject to the provisions 
governing the award of monetary benefits.

Entitlement to a 60 percent schedular evaluation, but no 
greater, for herniated nucleus pulposus at L4 and L5 from 
December 1, 1993, is granted, subject to the provisions 
governing the award of monetary benefits.



                                                         
REMAND

As noted in the introduction, the veteran has raised a claim 
of entitlement to service connection for depression secondary 
to his service-connected low back disability. The Board finds 
that the secondary service connection claim is inextricably 
intertwined with the veteran's claim for a TDIU.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  That is, the 
issue, which is not in appellate status and has not been 
adjudicated by the RO, is intertwined with the TDIU claim on 
appeal because there is a very real potential that the 
conclusion reached in the secondary service connection claim 
would have a meaningful impact upon the issue that is 
currently in appellate status.  Hoyer v. Derwinski, 1 Vet. 
App. 180 (1991); Harris, supra.  The Board concludes that 
this case should be remanded to the RO to obtain a medical 
opinion as to the etiology of the veteran's depression, and 
for adjudication of the issue of entitlement to secondary 
service connection for depression under 38 C.F.R. § 3.310(a) 
(1999) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Appellate review of the issue of TDIU must be deferred 
pending the development and adjudication of the intertwined 
issue.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
for the purpose of determining the 
etiology and extent of his depression.  
The examiner should review the veteran's 
medical records in the claims file and 
opine whether it is at least as likely as 
not that the veteran's depression was 
caused or aggravated by his service-
connected low back disability.  Any 
indicated tests or studies should be 
performed.

2.  Thereafter, the RO should adjudicate 
the intertwined claim of secondary 
service connection for depression, and 
readjudicate the claim for a TDIU.  If 
the claim for secondary service 
connection for depression is denied, the 
RO should notify the veteran of his 
procedural and appellate rights.  In the 
event that the veteran initiates an 
appeal on that issue, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
allow him the period provided by law to 
perfect his appeal.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

